DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 May 2022 has been entered.

Status of Claims

In the reply filed on 19 May 2022 the following changes have been made: Claims 1-2, 5, 9, 17, 21, 25-29, and 31-36 have been amended. Claim 37 has been added.
Claims 1-37 are currently pending and have been examined.



Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 62/414,975 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1, 9, 17, 25, and 33 are not entitled to the benefit of the prior application. For claims 1, 9, 17, 25, and 33 the prior-filed application does not disclose generating a first probability and second probability and then proceeding to the validation step by “updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors…..to generate probability data that a patient satisfying certain first selectable criteria will die within the first predetermined period of time and such that the second computer generate probability data that a patient satisfying certain second selectable criteria will die within the second predetermined period of time.”


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 9, 17, 25, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, 17, 25, and 33 contains the recitation “receiving data characterizing health of a patient diagnosed with multiple myeloma; generating, using the received data and a first computer model, a first probability that the patient will die within a first predetermined period of time; generating, using the received data and a second computer model, a second probability that the patient will die within a second predetermined period of time, the second predetermined period of time being different from the first predetermined period of time, the first computer model being trained separately from the second computer model.” However, applicant’s specification describes no particular manner by which the computer system generates a first probability and second probability and then later proceeds to the validation step by “updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors…..to generate probability data that a patient satisfying certain first selectable criteria will die within the first predetermined period of time and such that the second computer generate probability data that a patient satisfying certain second selectable criteria will die within the second predetermined period of time.” Applicant’s specification describes determining a first and second probability and also performing a validation on the first and second computer models, but applicant’s specification provides no description by which the first and second models are validated by updating them to include determined numerical values or how a computer may be programmed to perform this function. Specifically, the validation step described in [0092] to [0102] do not disclose the updating step as a part of the internal validation procedure or external validation procedure. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly, a rejection for lack of written description is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-8 and 37), a machine (claims 9-16), article of manufacture (claims 17-24), process (claims 25-28), machine (claims 29-32), and an article of manufacture (claims 33-36) which recite steps of receiving data characterizing health of a patient diagnosed with multiple myeloma; generating, using the received data and a first computer model, a first probability that the patient will die within a first predetermined period of time; generating, using the received data and a second computer model, a second probability
 that the patient will die within a second predetermined period of time, the second predetermined period of time being different from the first predetermined period of time, the first computer model being trained separately from the second computer model, and
displaying the first probability and the second probability in a graphical user interface;
wherein the first computer model and the second computer model are generated and
validated by: receiving reference data for a plurality of patients diagnosed with multiple myeloma, the reference data comprising for respective patients of the plurality of patients (i) data for variables of a set of patient variables, and (ii) survival data indicative of an amount of time between the patient's cancer diagnosis and the patient's death or between the cancer diagnosis and a date at which the patient is last known to be alive; generating multiple candidate computer models comprising different combinations of the variables of the set of patient variables, each of the candidate computer models including multiple weighting factors associated with the variables, each variable of each candidate computer model having an associated weighting factor; conducting multiple computerized numerical regression analyses for the multiple candidate computer models based on the data for the variables and the survival data to determine first selected variables and second selected variables from the set of patient variables, the first selected variables satisfying one or more selection criteria to be deemed predictive of mortality for a first predetermined period of time for patients diagnosed with multiple myeloma and the second selected variables satisfying one or more selection criteria deemed to be predictive of mortality for a second predetermined period of time for patients diagnosed with multiple myeloma; generating the first computer model comprising a combination of variables of the first selected variables and first weighting factors associated with the respective first selected variables; generating the second computer model comprising a combination of variables of the second selected variables and second weighting factors associated with the respective selected second variables; training the first computer model and the second computer model with a processing system using the reference data to determine numerical values for the respective first and second weighting factors; and updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors for each selected variable of the first and second selected variables such that the first computer model is configured to generate probability data that a patient satisfying certain first selectable criteria will die within the first predetermined period of time and such that the second computer model is configured to generate probability data that a patient satisfying certain second selectable criteria will die within the second predetermined period of time; and computing indices for the respective first and second computer models by randomly sampling from test and training data, applying the first and second computer models to the randomly sampled data, and calculating the indices based on outputs of the models, wherein each of the indices is a numerical measure of the predictive ability of the associated model. 

Step 2A Prong 1
These steps of constructing a computer model to generate a probability, as drafted, under the broadest reasonable interpretation, includes mathematical formulas or equations and mathematical calculations but for recitation of generic computer components but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from reciting mathematical formulas or equations and mathematical calculations through constructing a computer model to generate a probability. If a claim limitation, under its broadest reasonable interpretation, covers performance as mathematical formulas or equations and mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-16, 18-24, 26-28, 30-32, and 34-37 reciting particular aspects of constructing a computer model to generate a probability including using various patient characteristics as variables, determining numerical measures, determining variables, training the computer models,  validating models, and performing univariate analysis are mathematical calculations but for the recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of displaying the first probability and the second probability in a graphical user interface and training the first computer model and the second computer model with a processing system using the reference data to determine numerical values for the respective first and second weighting factors and recitation of conducting multiple computerized numerical regression analyses for the multiple candidate computer models and the recitation of applying the first and second computer models to the randomly sampled data, and calculating the indices based on outputs of the models amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0037] to [00130], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving reference data for a plurality of patients diagnosed with multiple myeloma amounts to mere data gathering and recitation of updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)).
Dependent claims 2-8, 10-16, 18-24, 26-28, 30-32, and 34-37 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 4-7, 12-15, 20-23, 27-28, 31-32, and 35-37  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-3, 10-11, 18-19, 30, and 34 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8, 16, and 24 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving reference data for a plurality of patients diagnosed with multiple myeloma, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); updating the first computer model and the second computer model to include the determined numerical values for the first weighting factors and the second weighting factors, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); calculating the indices based on outputs of the models, see Fung [0088] “Table 1 shows the external validation using the data of Toronto, Ghent, Leuven and Ghent+Leuven which yielded AUC values of 0.70, 0.77, 0.72 and 0.75.”, US20100057651A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Response to Arguments
Applicant’s arguments filed on 19 May 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues on page 26 that based on the previous office action, the new amendments added to clarify that the claims recite innovations that are clearly integrated into a practical application as provided in Example 41 of the Guidelines. Applicant requests the withdrawal of the 101 rejection.

While the present amendments help push the application towards a better position, examiner respectfully disagrees with the applicant’s argument. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification's discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a software algorithm to predict mortality in patients with multiple myeloma, the claimed invention purports to constructing at least two generalized computer models to predict mortality in patients with multiple myeloma. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Furthermore, improving efficiency and reducing time (i.e. [0011] of specification “this provides the technical effect of improved technical performance by permitting the first and second computer models to be trained more quickly, using less computational resources, less memory and less bandwidth, than would be required for significantly more variables, and permits the same technical enhancements when executing the finally trained first and second computer models”) is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”). The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. The present claims, from the examiner’s perspective, seems to be substitution-based where numerical data is substituted into the variables of the numerical models to produce numerical probability value(s). This is unlike Example 41 which transforms the plaintext word signal to one or message block word signals and also utilizes a cipher, where the security of the cipher relies on the difficulty of factoring large integers by computers. Therefore, the 101 rejection is maintained. 
Regarding the 103 rejection, the amended claims have overcome the art rejection. Therefore, the 103 rejection has been withdrawn.


Prior Art Cited but Not Relied Upon

Rajkumar, S. V. (2016). Multiple myeloma: 2016 update on diagnosis, risk‐stratification, and management. American journal of hematology, 91(7), 719-734.
This reference is relevant since it discloses diagnosing multiple myeloma.
US20100057651A1:
This reference is relevant since it discloses creating personalized predictive models for a lung cancer patient.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626